Citation Nr: 1333046	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9, the Veteran requested that he be scheduled for a Board hearing by live videoconference.  A letter dated July 10, 2013 was sent to the Veteran's residence in the Philippines.  The letter notified the Veteran that his videoconference hearing was scheduled for August 9, 2013 at the VA Regional Office, United States Embassy, 1501 Roxas Boulevard, Pasay City.  However, in a letter received by the RO in June 2013, the Veteran stated that he was going to be in the United States beginning on July 22, 2013 and returning in three months (approximately October 22, 2013).  The Veterans Appeals Contact and Locator System (VACOLS) indicates that the August 9, 2013 videoconference hearing was postponed and rescheduled for September 12, 2013 due to a holiday in the Philippines.  The Veteran was listed as a "no show" for the September 12, 2013 hearing.  

If a Veteran is not present for a hearing and has failed to show good cause, the hearing request will be considered withdrawn.  38 C.F.R. § 20.704(d) (2012).  However, the September 12, 2013 hearing was scheduled during the period of time that the Veteran stated that he would be in the United States.  He specifically advised the RO that he would not return to the Philippines until approximately October 22, 2013.  The record does not contain any letter or correspondence to the Veteran notifying him of the rescheduled hearing and, more importantly, the Veteran would likely not have received the correspondence as he was in the United States at the time.  Under these circumstances, the Veteran's hearing request cannot be considered withdrawn.  Therefore, in order to fulfill the Veteran's request, the case must be remanded to schedule a videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2012).
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notify the Veteran of the date, time and location of this hearing.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



